DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/13/2021 has been entered. Claims 1-16 remain pending in the application, claims 17-20 have been cancelled, and claims 21-22 have been added. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Non-Final Office Action mailed 10/15/2020.
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 01/13/2021, with respect to the interpretation of rejection(s) of claims have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Scheller et al. in view of Haack et al. (see rejection below). Amended claim language overcomes Scheller as a 102 reference, but a full retraction of jaws is a seemingly known process in the art and one of ordinary skill in the art would be able to provide motivation, for multiple different reasons. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “movement control mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scheller et al. (US PGPub 2017/0086871) in view of Haack et al. (US PGPub 2016/0256140), hereinafter known as “Scheller” and “Haack,” respectively.
With regards to claim 1, Scheller discloses an instrument for implantation of a flexible, ultra-thin substrate onto a target tissue, comprising: 
a handpiece 230 (Figures 2B-C; Paragraph 20); 
a tubular sheath 250 extended in a distal direction from said handpiece (shown extending in a distal direction from the handle 230; figure 2B; paragraph 22); 
an internal shaft 170 nested within said tubular sheath and anchored with said handpiece (blank 170 (internal shaft), which comprises jaws 110 and 120, is disposed within the hypodermic tube 250 and is anchored with the handle 230 via set screw 262 and chamber 285; figures 2C, 3A; paragraph 23), wherein the internal shaft comprises: 
a) a fixed tine 110 that is parallel to the tubular sheath (shown parallel to the tube 250; figures 3A, 4A-C; paragraph 12), the fixed tine having a clamp head (as shown; figures 1B-C); and 

a movement control mechanism 210 (actuation structure 210; figure 2A; paragraph 17) (Applicant defines movement control mechanism as causing longitudinal movement of the tubular sheath; Scheller’s movement control mechanism also causes longitudinal movement of the tubular sheath (paragraph 24; therefore both are functionally equivalent) configured to cause a longitudinal movement of said tubular sheath 250 with respect to said handpiece 230 and thus cause the arch 129 to variably interact with the inner wall of the tubular sheath 250 (actuation structure 210 causes longitudinal movement of the hypodermic tube 250 with respect to the handle 230 and thus cause the base curve 129 to interact with the inner wall of the tube 250; figures 3A-C, 4A-C; paragraph 24). 
Scheller is silent to a full retraction of the clamp heads inside the tubular sheath.
However, Haack, in the same field of art, namely instruments for deploying or grasping tissue or substrates, teaches a handpiece (Paragraph 23; handle not pictured); a tubular sheath 106 with a lumen (inside of 106 where spring sheath 104 and jaws 102 retract into (Paragraph 23); an internal shaft 104 nested within the tubular sheath 106 wherein the nested sheath comprises jaws 102; and a full retraction of the jaws/forceps assembly 102 into the needle 106 (tubular sheath) and out through the proximal end of the lumen (Paragraph 58).

With regards to claim 2, Scheller further discloses wherein the arch has a height that is at least half of a height of an inner diameter of the tubular sheath (Figure 4A). 
With regards to claim 3, Scheller further discloses wherein the arch of the movable tine includes a slope (curve 129 of moveable jaw 120 is shown comprising a slope; figure 4A) and a curve (curve 129 of moveable jaw 120 is shown comprising a slope; figure 4A). 
With regards to claim 4, Scheller/Haack disclose the instrument of claim 1. Scheller/Haack are silent wherein the predetermined distance between the closed clamp heads is between 2 microns and 12 microns. However, since Scheller discloses wherein the membrane removing forceps tip may be manufactured with dimensions configured for performing microsurgical procedures, and wherein the actuation structure 210 can be configured to gradually close the forceps tip to a partially closed configuration (paragraph 16 – partially closed configuration would meet the limitation of the predetermined distance), it would have been obvious to one of ordinary skill in the art, to have modified Scheller/Haack such that the predetermined distance between the closed clamp heads is between 2 microns and 12 microns, for the advantage of being able to grasp very thin and delicate substrates without damaging them. 
With regards to claim 5, Scheller/Haack disclose the instrument of claim 4. Scheller/Haack are silent wherein the predetermined distance between the closed clamp heads is between 4 microns and 8 microns. However, since Scheller discloses wherein the membrane removing forceps tip may be 
With regards to claim 8, Scheller/Haack disclose the instrument of claim 1. Scheller/Haack are silent wherein a cross sectional area of the clamp heads is less than 10% of an internal cross sectional area of the tubular sheath. However, since Scheller discloses wherein the membrane removing forceps tip may be manufactured with dimensions configured for performing microsurgical procedures, e.g., ophthalmic surgical procedures (paragraph 16), it would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified the forceps of Scheller/Haack such that a cross sectional area of the clamp heads is less than 10% of an internal cross sectional area of the tubular sheath, for the advantage of using forceps having smaller dimensions for accessing microscopic target sites.
With regards to claim 9, Scheller/Haack discloses the instrument of claim 1. Scheller/Haack are silent wherein a width of the clamp heads is less than 20% of an inner diameter of the tubular sheath. However, since Scheller discloses wherein the membrane removing forceps tip may be manufactured with dimensions configured for performing microsurgical procedures, e.g., ophthalmic surgical procedures (paragraph 16), it would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified the forceps of Scheller/Haack such that wherein a width of the clamp heads is less than 20% of an inner diameter of the tubular sheath, for the advantage of using forceps having smaller dimensions for accessing microscopic target sites. 
With regards to claim 11, Scheller further discloses wherein a cross section of the arch 129 of the movable tine 120 includes a curvature matching an interfacing inner circumference of the tubular sheath 250 (Figures 3C, 4C, 5C – the radius of curvature of the arch is seen to match the inner circumference of the tubular sheath). 
With regards to claim 13, Scheller further discloses wherein the clamp heads include an orientation confirmation feature (the asymmetry of the lateral projection 118 and base distal end 128 of the jaws is capable of being used as an orientation confirmation feature; figures 1 B-C; paragraph 15). 
With regards to claim 14, Scheller further discloses wherein the orientation confirmation feature includes a bump (lateral projection 118; figures 1 B-C; paragraph 15). 
With regards to claim 15, Scheller further discloses wherein the tubular sheath 250 has a circular or oval cross-section (figure 3A).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Scheller/Haack in view of Humayun et al. (US PGPub 2015/0032207), hereinafter known as ”Humayun”.
With regards to claim 6, Scheller/Haack disclose the instrument of claim 1. Scheller/Haack are silent to the instrument further comprising: a substrate having a handle with a thickness; wherein the predetermined distance is between 10% and 100% of the substrate handle thickness. 
However, in the same field of endeavor, Humayun teaches a substrate having a handle with a thickness (a substrate 10' having a handle; paragraph 186). Humayun does not disclose wherein the predetermined distance is between 10% and 100% of the substrate handle thickness. However, since the delivery device 300 is used to grasp and manipulate the substrate using the forceps 350 (figure 29B; paragraph 249), it would have been obvious to one of ordinary skill in the art, at the time of invention, to have modified Humayun such that the predetermined distance is between 10% and 100% of the substrate handle thickness, in order to firmly and securely grasp the substrate or support surface (Humayun; paragraph 252).

With regards to claim 7, the combination of Scheller/Haack and Humayun disclose cells on or within one or more surfaces of the substrate (the surface of the substrate comprises cells; abstract; paragraph 32 of Humayun). 
Claims 10 and 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Scheller/Haack in view of Maeda et al. (US PGPub 2008/0294093), hereinafter known as “Maeda.”
With regards to claim 10 and 21, Scheller/Haack disclose the instrument of claim 1. Scheller/Haack are silent wherein the tubular sheath is tapered at a distal portion; and wherein the taper of the tubular sheath is configured to induce a folding of a substrate when the clamp heads gripping the substrate retract inside the tubular sheath. 
However, in the same field of endeavor, Maeda teaches (Figures 19-20) wherein the tubular sheath 311 is tapered (beveled) at a distal portion; and wherein the taper of the tubular sheath 311 is configured to induce a folding of a substrate 313 (Paragraph 72, Figure 20 – sheath supporting element folds/rolls over as it is being retracted into the outer sheath).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified instrument of Scheller/Haack for the tapered tubular sheath as taught by Maeda for the advantage of facilitating an easier insertion of the tubular device into the patient. Furthermore, such a modification involves a mere change in shape to the distal end and thus would have required only routine skill in the art. 
Scheller/Haack are also silent to a second tubular sheath nested within at least a portion of the first tubular sheath. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument of Scheller/Haack for the second tubular sheath of Maeda for the purpose of further manipulation/orientation of the tissue by the user while the tissue is held within the eye of the second tubular sheath, as well as for further protection of the jaws within the sheath.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Scheller in view of Walter et al. (US PGPub 2007/0208422), hereinafter known as “Walter”.
With regards to claim 12, Scheller/Haack disclose the instrument of claim 1. Scheller/Haack are silent wherein the tubular sheath is a first tubular sheath, the instrument further comprising: a second tubular sheath nested within at least a portion of the first tubular sheath, within which the internal shaft is further nested. 
However, in the same field of endeavor Walter teaches (Figures 19-20) wherein the tubular sheath is a first tubular sheath (outer sheath 65; paragraph 121), the instrument further comprising: a second tubular sheath (60; paragraph 121) nested within at least a portion of the first tubular sheath 65, within which the internal shaft 150 is further nested (inner shaft 150 is nested within 65; figures 20A-C; paragraph 121).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument of Scheller/Haack for the first and second tubular . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Scheller/Haack in view of Zwiefel et al. (US PGPub 2002/0165580), hereinafter known as “Zwiefel”.
With regards to claim 16, Scheller/Haack disclose the instrument of claim 1. Scheller/Haack are silent wherein the tubular sheath is transparent or translucent. 
However, in the same field of endeavor, Zwiefel teaches wherein the tubular sheath is transparent or translucent (abstract).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument of Scheller/Haack for the transparent tubular sheath as taught by Zwiefel for the advantage of confirming adequate cleaning by allowing the practitioner to see into the device and inspect it for trapped blood or tissue (Summary of Zwiefel).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        04/28/2021


/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771